Citation Nr: 1706613	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left buttock sciatica (claimed as left hip disorder), to include as secondary to a service-connected thoracolumbar spine disability.

2.  Entitlement to a higher evaluation for migraine headaches rated as 30 percent disabling for the period prior to April 7, 2014 and 50 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for a thoracic spine disability.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1997 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left hip disorder and evaluations in excess of 10 and 30 percent for the Veteran's thoracic spine and migraine disabilities, respectively.  The Veteran timely appealed those issues.

In a subsequent rating decision, the RO increased the Veteran's rating for her migraines to 50 percent, effective April 7, 2014.  It is presumed that the Veteran was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the 50 percent rating is the maximum schedular rating, the Veteran could be potentially entitled to extraschedular consideration for her migraine headaches under 38 C.F.R. § 3.321(b).  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extra-schedular rating was warranted when Veteran was in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68).  Thus, the Board has rephrased the issue to reflect that a "staged" rating has been assigned and that the highest possible ratings have not been assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is of record.  

Following VA examination in 2014, the Veteran's claimed left hip disability was clarified as being manifested by left buttock sciatica.  As such, the Board has rephrased the issue on appeal to better reflect the medical evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to a rating in excess of 10 percent for thoracolumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for a thoracic spine disability which, per VA regulations, is rated as part of the thoracolumbar spine segment.

2.  The Veteran's claimed left hip disability has been diagnosed as sciatica of the left buttock due to service-connected thoracolumbar spine disability.

3.  For the period prior to December 1, 2005, the Veteran's migraine headaches were not manifested by very frequent completely prostrating attacks.

4.  For the period since December 1, 2005, the Veteran's migraine headaches have been not manifested by very frequent completely prostrating attacks.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left buttock sciatica (claimed as left hip disability) have been met.  38 U.S.C.A. § § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a rating in excess of 30 percent for service connected migraines have not been met for the time period prior to December 1, 2005, but the criteria for a 50 percent rating have been met since December 1, 2005.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with VCAA notification letters in October 2005 and April 2012 and her claims were last readjudicated in March 2015 which cured any timing deficiencies.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  In addition, upon remand, the Veteran was afforded VA examinations in October 2005, July 2010, and April 2014.  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  These examinations were supplemented with the Veteran's descriptions of the frequency, duration and severity of her headache attacks.  As such, the Board finds that the VA examinations of record are adequate to make a determination on the claims being decided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided are is ready to be considered on the merits.

Service Connection for Left Buttock Sciatica

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Upon consideration of all the evidence of record, discussed in more detail below, the Board finds that service connection for left buttock sciatica is warranted. 

During service, the Veteran reported left hip pain; however no diagnosis was provided.

In April 2005, the Veteran reported low back pain that radiated to her left hip; however there was no evidence of a neurological deficit.

At the October 2005 VA examination, the Veteran reported constant low back pain that traveled down her left side to her leg.  X-rays demonstrated no evidence of an acute hip fracture.  The examiner diagnosed a left hip strain, and opined that the left hip strain was less likely than not related to her thoracic spine disability.

In December 2005, the Veteran reported low back pain radiating down her left hip.

In a March 2007 treatment note, the Veteran reported that her left hip pain started in approximately 2001.

In April 2014, the Veteran was afforded another VA examination.  At that time, she indicated that she did not have any complaints related to her left hip joint.  Instead, she described radicular-like pain in her left buttock, which radiated down her posterior thigh.  The examiner opined that such symptoms were consistent with sciatica.  There were no flare-ups of the left hip and range of motion was normal with no objective evidence of painful motion.  The examiner concluded that the Veteran did not have a left hip condition, but rather sciatica of the left buttock.  Upon review, the examiner indicated that the Veteran's sciatica of the left buttock was associated with her non-service-connected lumbar spine condition; however, sciatica was not associated with or aggravated by the service-connected thoracic spine condition. 

In a subsequent addendum, another examiner clarified that the Veteran's lumbar spine condition was not a progression of her service-connected thoracic condition, nor was the sciatic condition connected to her thoracic condition.  See Addendum dated December 2014. 

Given the above, the Board finds that service connection for left buttock sciatica is warranted.  In this respect, the Board finds that the April 2014 VA examiner clarified that the proper diagnosis of the Veteran's left "hip" complaints was left hip sciatica due to her lumbar spine disability.  The claim has been denied on the basis that the Veteran's lumbar spine disability is not etiologically related to her service-connected thoracic spine disability.  The Board notes, however, a tension between this finding and the fact that VA considers the "thoracolumbar" spine as one spinal segment for rating purposes.  38 C.F.R. § 4.17a, General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, the rating criteria instruct that any associated objective neurologic abnormalities are to be separately evaluated.  Id. at Note (1).  Thus, the Board finds that the Veteran's claimed left hip disability has been diagnosed as sciatica of the left buttock due to service-connected thoracolumbar spine disability.  As such, the Board finds that the service connection criteria have been met.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Migraine Disability

For the period prior to April 7, 2014, the Veteran's migraine headache disability was rated 30 percent disabling pursuant to 38 C.F.R. § 4.124 (a), Diagnostic Code 8100.  A 50 percent rating has been assigned since April 7, 2014.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent is the maximum rating available under this Diagnostic Code.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran filed her claim for an increased rating in October 2005.  In pertinent part, a May 2005 neurology consultation in the VA clinic setting reflected her report of weekly migraine headaches with menstrual exacerbation, characterized as left temporal stabbing pain (throbbing when severe) with nausea, occasional vomiting, aura of "black floaters," photophobia, and phonophobia.  Her symptoms were occasionally relieved by sleep and duration of hours.  She was diagnosed with mixed headache (migraine with menstrual exacerbation and tension-type) with failed treatment by Zomig.  She was prescribed Sumatriptan beginning 2 to 3 days prior to the onset of menses and continuing throughout.

The Veteran was afforded a VA examination in October 2005.  At that time, she reported sharp pain on the left side of her head, along with nausea and light and sound sensitivity.  She indicated that, during migraines, she has to lie in bed unable to do anything.  These migraines occurred once every week for three hours.  The examiner noted there was no functional impairment resulting from her migraines.  Along with pain, the Veteran also reported difficulty picking up heavy objects.

In November 2005, the Veteran reported migraine pain at 9/10.  Along with pain, symptoms of her migraine included phonophobia and photophobia, black dot floaters in her eyes and nausea.  She reported that migraines worsened during her menstrual cycle.

On December 1, 2005, the Veteran reported that her most recent migraine lasted approximately four to five days.  She described a sharp sensation associated with nausea and sensitivity to light.

In January 2006, the Veteran reported that, over the past four to five months, her migraines increased in frequency.

In November 2006, the Veteran reported having a migraine for the past three to four days; she indicated that the duration of the current migraine was longer than normal.  The pain was mostly on the left side, radiating up and down her neck.  Along with pain, the Veteran also had occasional nausea.

In March 2007, the Veteran reported that her baseline level of migraine pain ranged from two to three out of 10.

At the July 2010 VA examination, the Veteran reported migraines that occurred a couple times a week.  Along with pain, her symptoms also include nausea and photophobia.  Less than half of her migraines were prostrating.  The migraines lasted for hours, but were alleviated with rest.

In November 2010, the Veteran reported having a moderate to severe headache for six days.

In November 2010, the Veteran reported that her migraines lasted three to five hours; her symptoms included photophobia, phonophobia and nausea.

In November 2011, the Veteran rated her migraine pain at 8/10.

The Veteran also provided relevant testimony at the August 2011 Board hearing.  She testified that she had two to three migraines a week on average, each with a minimum duration of four to five hours.  Other than pain, her symptoms included nausea and vomiting; light, smell, and noise also bothered her.  Neither over-the-counter medications nor prescription medications alleviated her symptoms.  The Veteran also testified that she missed at least 40 days of work a year due to headaches and back pain.

At a VA examination on April 7, 2014, the Veteran reported headaches which averaged 3 times a week and last 4-6 hours in duration.  She had prostrating headache attacks which occurred twice per week.  The examiner checked "Yes" to the answer as to whether the Veteran manifested very prostrating and prolonged attacks of migraines productive of severe inadaptability.

Here, the AOJ has awarded a 50 percent rating for migraine headaches effective to the date of VA examination on April 2014 based upon the examiner's characterization that the Veteran manifested very prostrating and prolonged attacks of migraines productive of severe inadaptability.  At that time, the Veteran described prostrating headache attacks which occurred twice per week and lasted 4 to 6 hours in duration.

Notably, in the VA clinic setting in May 2005 and at the October 2005 VA examination, the Veteran described prostrating headaches attacks which occurred once per week exacerbated during menstruation.  She did not report economic inadaptability at that time, although her report suggests workplace interference that may occur once a week.  The term "frequent" is defined as "happening at short intervals."  Merriam-Webster's Collegiate Dictionary, p. 500, 11th Ed. (2007).  The term frequent is modified by the adverb "very" which can be described as "to a high degree: exceedingly."  Id.  For example, the adverb "very" before the term "high frequency" represents a frequency level greater than high frequency but less than ultrahigh frequency."  Id.  Thus, in the Board's opinion, the Veteran's manifestation of prostrating attacks which occurred once per seek does not meet the definition of "very frequent" occurrence.

Moreover, assuming arguendo that the Veteran's prostrating attacks of headaches met the criteria of "very frequent," the next higher (and maximum) 50% rating requires that the Veteran's prostrating attacks of headaches to be "productive of severe economic inadaptability."  See Pierce, 18 Vet. App. at 445.  Here, during prostrating headache attacks, the Veteran described incapacitation for a period of 3 hours.  The degrees of disability within VA's rating schedule are adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of several grades of disability.  38 C.F.R. § 4.1.  The Veteran's loss of working ability for 3 hours per week is not the type of loss of working time contemplated by the 50 percent criteria under DC 8100, which contemplates a frequency, duration and severity component ("very frequent completely prostrating and prolonged attacks") causative of being productive of severe economic inadaptability.  Thus, the Board finds that the description of weekly prostrating attacks lasting 3 hours in duration does not meet, or more nearly approximate, the criteria of very frequent completely prostrating and prolonged attacks.

However, the AOJ has accepted the April 2014 examination report as establishing very prostrating and prolonged attacks of migraines productive of severe inadaptability.  At that time, the Veteran described prostrating headache attacks which occurred twice per week.  A review of the record reflects that she reported similar headaches in terms of frequency, duration and severity during the July 2010 VA examination.  

The record is not clear as to when the type of headaches described in the July 2010 and April 2014 VA examinations - in terms of frequency, duration and severity - actually began.  A January 2006 VA treatment record included the Veteran's report of an increased frequency of her headaches over the past four to five months.  However, the 4 to 5 month time frame is not specific as to the onset of increased severity and is close in time to the October 2005 time frame, wherein only one prostrating attack a week of 3 hours duration was reported rather than 2 prostrating attacks lasting for 4 to 6 hours.  Nonetheless, on December 1, 2005, the Veteran reported that her most recent migraine lasted approximately four to five days which was a description of increased duration not previously reported.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's December 1, 2005 report of symptoms is sufficiently descriptive to describe an increased severity of her headaches in terms of frequency, duration and severity to support a 50 percent schedular rating under Diagnostic Code 8100 as interpreted by the AOJ.  However, as held above, the preponderance of the lay and medical evidence does not establish the presence of very frequent completely prostrating and prolonged attacks prior to December 1, 2005.  There is no further doubt of material fact to be resolved in the Veteran's favor.

In so doing, the Board acknowledges the Veteran's testimony.  The Board finds that as a lay person, the Veteran is certainly competent to attest to the symptoms of her migraines; further, there is nothing in the record to suggest that her reports are not credible.  In fact, the criteria require reliance on her lay report of symptomatology in terms of frequency, duration and severity.  However, the Board finds that her description of symptoms prior to December 1, 2005 does not establish her entitlement to the 50 percent rating.  

The Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As addressed in the REMAND below, the Board defers consideration of an extraschedular rating pending further development of the increased rating claim on appeal.


ORDER

Service connection for a left buttock sciatica (claimed as left hip disability) is granted.

Entitlement to a rating in excess of 30 percent for migraines for the period prior to December 1, 2005 denied, but a 50 percent rating since December 1, 2005 is granted.







REMAND

Thoracic Spine 

The Veteran appeals the denial of an increased rating higher than 10 percent for her service-connected thoracolumbar spine disability.  The evidence shows that the Veteran was last examined for VA compensation purposes in April 2014.  Subsequent to the April 2014 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the claims file reveals that neither the April 2014 VA examination nor the VA treatment records demonstrate range of motion for the thoracic spine in passive motion, weight bearing, and non-weight-bearing situations.  In short, the VA examination in inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected thoracolumbar spine disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for the thoracic spine in active motion, passive motion, weight-bearing, and non-weight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

TDIU

Also on appeal is the Veteran's claim for TDIU.  The outcome of this issue is inextricably intertwined with the outcome of the Veteran's other pending appeal that is being remanded for further evidentiary development and adjudication.  As such, action on the Veteran's TDIU claim is deferred. 

Notably, the issue of entitlement to TDUI was remanded for further development in 2012.  Specifically, the AOJ was instructed to: (1) ask the Veteran for a statement of her employment and educational history; and (2) ask the Veteran to provide, or aid her in procuring, any relevant leave records which she indicated would demonstrate significant time off work.  Upon remand, the AOJ sent the Veteran a letter, requesting records from her employer demonstrating the amount of leave taken from work and the purpose of the leave.  The AOJ also provided the Veteran with an Application for Increased Compensation Based on Unemployability.  To date, the Veteran has not provided records from her employer, nor has she submitted the completed Application.  In light of the fact that the claim is being remanded, the Veteran should be given another chance to provide the requested information.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).

Accordingly, the case is REMANDED for the following action:

1.  Request all updated VA medical treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected thoracolumbar spine disability.  The claims file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinically findings should be reported in detail.

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Veteran. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examination should also identify any neurologic abnormalities of thoracolumbar spine disability and provide a statement as to the effect of the Veteran's service-connected thoracolumbar spine on her occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

3.  Contact the Veteran and request that she submit information regarding her employment and education history since discharge from military service.  To this end, furnish her with an additional application for TDIU, VA Form 21-8940.

Assist the Veteran in obtaining any employment leave records from her employers, which would demonstrate the amount of leave she has taken and the purpose of such leave.  After securing any necessary release forms, attempt to obtain and associate those identified documents with the claims file.  If those identified documents cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

The AOJ should specifically advise the Veteran that complete records from her employers are not associated with the claims folder, and may be necessary to substantiate her claims.

4.  Upon completion of the development outlined above, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, prove the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


